UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4233
SAMUEL PETE TANNER,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                          (CR-99-62-BO)

                  Submitted: November 16, 2000

                      Decided: January 9, 2001

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas B. Murphy, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TANNER
                              OPINION

PER CURIAM:

   Samuel Pete Tanner pled guilty to being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1) (1994), and was sen-
tenced to 100 months’ imprisonment. Tanner’s attorney has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Counsel states there are no meritorious grounds for appeal but raises
an issue regarding the court’s denial of Tanner’s motion to dismiss his
indictment. Although Tanner was informed of his right to file a sup-
plemental brief, he has not done so.

   The issue raised by counsel in the Anders brief is that the district
court erred in failing to dismiss the indictment based on Tanner’s lack
of notice that his conduct was criminal. Tanner was arrested after
police stopped his vehicle and found a thirty inch shotgun. Although
he had a 1992 North Carolina conviction for assault with a deadly
weapon, he had received an unconditional discharge from North Car-
olina. The discharge notice referenced a North Carolina statute pro-
hibiting him from possessing a handgun or sawed-off shotgun, but
permitting possession of a regular shotgun. Tanner argued that he
relied to his detriment on what state authorities informed him about
his ability to possess a regular shotgun under North Carolina law. The
district court denied the motion. Tanner then entered a plea of guilty.

   Tanner now asserts that the district court erred in failing to dismiss
his indictment based on his lack of notice of the federal law. How-
ever, Tanner pled guilty to the indictment, and he has, thus, waived
any non-jurisdictional challenge to the indictment. See Tollett v. Hen-
derson, 411 U.S. 258, 267 (1973). In order to sustain a challenge to
the court’s jurisdiction, Tanner must establish that the indictment does
not, by any reasonable construction, charge the offense for which he
was convicted. See Hayle v. United States, 815 F.2d 879, 881-82 (2d
Cir. 1987); see also United States v. Broce, 488 U.S. 563, 569 (1989)
(guilty plea forecloses attack on indictment unless, "on the face of the
record," the court had no power to enter the conviction).

   A review of the indictment shows that it clearly stated the elements
of the offense for which Tanner was charged. Conceivably, Tanner
                        UNITED STATES v. TANNER                          3
could have challenged his lack of notice at trial by raising an "entrap-
ment by estoppel" defense, see United States v. Howell, 37 F.3d 1197,
1204 (7th Cir. 1994), or presented evidence of his reliance on his dis-
charge notice. But Tanner made no such evidentiary showings.
Instead, he pled guilty.* Thus, his claim is now foreclosed.

   In accordance with the requirements of Anders, we have examined
the entire record in this case, including the transcripts of the Fed. R.
Crim. P. 11 colloquy and the sentencing hearing, and we find no mer-
itorious issue for appeal. Accordingly, we affirm Tanner’s conviction
and sentence. This court requires that counsel inform his client, in
writing, of his right to petition to the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument, because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                             AFFIRMED

  *In addition, with the district court’s approval and the Government’s
consent, Tanner could have preserved his right to appeal the denial of his
motion to dismiss the indictment by entering a conditional guilty plea.
See United States v. Vaughan, 13 F.3d 1186, 1188 n.3 (8th Cir. 1994).